DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 06/22/2021 by Applicant, wherein Claims 1, 10 and 17 are three/3 independent claims reciting system, method and non-transitory computer readable medium claims with Claims 2-9, 11-16 and 18-20 dependent on said three independent claims respectively.      
No IDS has been filed by the Applicant so far.           
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 22 JUNE 2021 for its original application of the same date that is titled:        “Generating Obfuscated Identification Templates for Transaction Verification”.             
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 10 and 17 are independent system, method and non-transitory computer-readable medium claims respectively.           
Analysis                         
Claim 10: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of a method for transaction verification comprised of:   obtaining first data that represents at least a portion of a physical document identifying a party of a transaction;  providing the first data as an input to a machine learning model;   with data representing an image of at least a portion of a physical document;  obtaining activation data based on the machine learning model processing the first data;   determining that the transaction is to be denied;  and generating, by one or more computers, a notification that the transaction is to be denied.  In other words, the instant application describes methods, systems, and apparatus, including computer programs encoded on computer-storage media, for identification templates for identification search and authentication (per Abstract).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, describes mathematical concepts (based on learning machine model) as well as covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (based on party to a transaction), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations;   advertising, marketing or sales activities or behaviors;  business relations, based on image of a physical document), and/or managing behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, based on activation data and denial of a transaction), but for the recitation of generic computer/s and/or computer component/s such as recited in “by one or more computers”.  These limitations fall under the “mathematical concepts” group and/or the “certain methods of organizing human activity” group (Step 2A1--YES).            

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of:  comprising a security feature discriminator layer that is configured to detect the presence of one or more security features in data.  These elements are considered extra-solution activities.  The “one or more computers” in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including first data as an input to a machine learning model, etc.).  These generic processors are no more than mere processing instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).          

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere processing instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of:  comprising a security feature discriminator layer that is configured to detect the presence of one or more security features in data, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, Applicant’s own Specification in paras [0067]-[0069] discloses ---  {“[0067] The system 100 can begin execution of the process 200 by obtaining, by one or more computers first data that represents at least a portion of a physical document identifying a party of a transaction (210).  In some implementations, the obtained first data can include an input vector that represents at least portion of the physical document identifying a party of the transaction.  The input data vector can be generated based on an image of a physical document identifying a party of the transaction that was generated by a user device such as a smartphone and transmitted to a server by the user device.  The image can be received across one or more wired or wireless networks such as LAN, a WAN, a cellular network, the Internet, or a combination thereof.  The captured image can depict all, or a portion of, the physical document identifying a party to a transaction.    ………… [0068] The system 100 can continue execution of the process 200 by providing the first data as an input to a machine learning model that has been trained to determine a likelihood that data representing an input image depicts at least a portion of a legitimate physical document (220).   In some implementations, the machine learning model can include a hidden security feature discriminator layer that has been trained to detect the presence or absence of one or more security features of an anticounterfeiting architecture upon which the machine learning model has been trained. In some implementations, the input vector obtained at stage 210 can be input to the machine learning model at stage 220.    …………  [0069] The process 200 includes obtaining activation data generated by the security feature discriminator layer based on the machine learning model processing the first data (230).  In some implementations, the security feature discriminator layer can be a hidden layer of the machine learning model that is positioned between an input layer of machine learning model and an output layer of the machine learning model, determining, by the one or more computers, that the obtained activation data matches second data stored in a database of entity records within a predetermined error threshold, wherein each entity record in the database of entity records corresponds to an entity whose transactions are to be denied for at least a predetermined amount of time.”}  ---  indicates that the concept of:  comprising a security feature discriminator layer that is configured to detect the presence of one or more security features in data, is well-understood and conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.          
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent system Claim 17 and independent non-transitory computer-readable medium Claim 17, which perform the steps similar to those of the independent method Claim 10.  Furthermore, the limitations of dependent method Claims 11-16, further narrow the independent method Claim 10 with additional steps and limitations (e.g., determining obtained activation data matches second data;  obtaining third data and providing the third data as an input to the machine learning model;  determining that the transaction is not to be denied;  etc.), and these do not resolve the issues raised in the rejection of the independent method Claim 10.  Similarly, dependent system Claims 2-9 and non-transitory computer-readable medium Claims 18-20 also further narrow their independent Claims 1 and 17, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.               
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-9 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2021/ 0201328 filed by Gunther, Christian (hereinafter “Gunther”) in view of Pub. No. US 2022/ 0004659 filed by Brannon et al. (hereinafter “Brannon”), and further in view of Pub. No. US 2021/ 0256485 filed by Fidanza et al. (hereinafter “Fidanza”), and further in view of Pub. No. US 2013/ 0300101 filed by Wicker et al. (hereinafter “Wicker”), and as described below for each claim/ limitation.               

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Gunther teaches ---       
1.   A system for transaction verification, comprising:          
one or more processors;   and 
(see at least:   Gunther Abstract and Summary in paras [0015]-[0056];  & paras [0049], [0055] & [0503] for transaction is verified;  & para [0051] for validated and verified transaction;  & para [0467] for transaction is verified and validated;  & para [0504] for verified transaction;  AND para [0051] for processor configured to include a validation module and a verification module;  which together are the same as claimed limitations above)      


Gunther teaches ---        
one or more storage devices, wherein the one or more storage devices includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising:      
(see at least:   Gunther ibidem and citations listed above;  & para [0139] about {“…. the product education system 142, in operation 344, stores the test result and presents it to the user, and, in operation 370, requests the user to review the training module and retake the test, or another test based on the training module.”};  & para [0140] about {“…… the product education system 142, in operation 352, grants certification to the user and, in operation 354, stores the test result and presents it to the user.”};  & para [0263] about {“…… The file management system is typically stored in the non-volatile memory 2015 &/or drive unit 2045 and causes the processor to execute the various acts required by the operating system to input and output data and to store data in the memory, including storing files on the non-volatile memory 2015 and/or drive unit 2045.”};   which together are the same as claimed limitations above)         


Gunther teaches ---      
obtaining, by one or more computers, (first data) that represents at least a portion of (a physical document) identifying (a party of a transaction);      
(see at least:   Gunther ibidem and citations listed above to include “input and output data”, wherein “input data” teaching is similar to claimed ‘first data’)            

Gunther teaches as disclosed above, but it may be argued that it may not explicitly 
disclose about ‘first data’, ‘a physical document’ and ‘a party of a transaction’.  However, 
Brannon teaches them explicitly.            
(see at least:   Brannon Abstract and Summary in paras [0005]-[0145];  & para [0302] about {“… 
receiving a matching file in possession of both the requesting business and the company receiving the data subject access request; receiving a signed contract, certificate (e.g., digital or physical), or other document memorializing an association between the requesting business and the company receiving the data subject access request; …”};  & para [0540] about {“In response to receiving valid consent from the data subject, the system is configured to transmit the unique transaction ID and the unique consent receipt key back to the third-party consent receipt management system for processing and/or storage.  In other embodiments, the system is configured to transmit the transaction ID to a data store associated with one or more entity systems (e.g., for a particular entity on behalf of whom the third party consent receipt management system is obtaining and managing validly received consent). …”};  which together are the same as claimed limitations above including ‘first data’, ‘a physical document’ and ‘a party of a transaction’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gunther with the teachings of Brannon.  The motivation to combine these references would be to provide a shared platform that allows parties to an agreement to maintain a shared understanding as to the state of that agreement without (1) massive replication of data structures unrelated to the parties and (2) robust encryption between firms or competitors to ensure privacy, would be desirable (see para [0014] of Gunther), and to fulfill a need for improved systems and methods for complying with data subject access requests (see para [0004] of Brannon).     


Gunther and Brannon teach ---         
providing, by the one or more computers, the first data as an input to (a machine learning model) that comprises (a security feature discriminator layer) that is configured to detect the presence of one or more security features in data representing an image of at least a portion of a physical document or the absence of one or more security features in data representing an image of at least a portion of a physical document;            
(see at least:   Gunther ibidem and citations listed above to include ‘input and output data’;  & para [0041] about {“Further example embodiments of the present invention may include one or more of the following features. … The legal prose includes one or more blank fields upon which the contract code and parameters may supply the value.  The blank fields comprise one or more of the following categories:  currency type, asset type, value of currency, amount of asset, party to be paid, location of asset, security information, balance of asset, or balance of currency.”};  which together are the same as claimed limitations above to include ‘a security feature’ and ‘one or more security features in data’)                
(see at least:   Brannon ibidem and citations listed above to include ‘first data’, ‘a physical document’ and ‘a party of a transaction’)           

Gunther and Brannon teach as disclosed above, but they may not explicitly disclose about ‘a machine learning model’.  However, Fidanza teaches it explicitly.          
(see at least:   Fidanza Abstract and Summary of the Invention in paras [0008]-[0012];  & para [0058] about {“…… The real-time machine learning overdraft model 49 may be deployed using the serverless technology and pulls the last 24 hour customer transaction banking data from the second database network 52 and the most recent user feature profile from the first database network 50, which may include the last 24 hour features and last predictions from the cache system 46, such as part of the first computing network 38 as an off-line system, and finally uses the current declined transaction details in conjunction with the previous pulled data to determine a transaction approval.  The machine learning approval model sends back the response to the edge location 54 where the request came from in milliseconds and sends back the transaction response to the processor servers of the merchant or other entity or POS terminal 34.”};  which together are the same as claimed limitations above to include ‘a machine learning model’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gunther and Brannon with teachings of Fidanza.  The motivation to combine these references would be to provide a shared platform that allows parties to an agreement to maintain a shared understanding as to the state of that agreement without (1) massive replication of data structures unrelated to the parties and (2) robust encryption between firms or competitors to ensure privacy, would be desirable (see para [0014] of Gunther), and to fulfill a need for improved systems and methods for complying with data subject access requests (see para [0004] of Brannon), and to provide an automated solution when the account balance or the available credit line does not cover the transaction amount, & the issuer bank may decline a transaction due to insufficient funds (see para [0005] of Fidanza).        


Gunther, Brannon and Fidanza teach as disclosed above, but they may not explicitly disclose about ‘a security feature discriminator layer’ ……… .  However, Wicker teaches them explicitly.          
(see at least:   Wicker Abstract and Summary in paras [0007]-[0019];  & para [0133] for its disclosure of embedded watermark-like feature as a security feature, like in:  {“Additionally or alternatively, the embedded watermark-like feature can be determined at least in part according to information for each person receiving the identity card.  For example, the watermark-like feature can be a string of alphanumeric characters providing identifying information associated with the person featured on the identity card, such as, for example, a string indicative of the person's driver's license number, address, name, date of birth, etc. In other embodiments, watermarks can be included to indicate a status (or lack thereof) for a particular person, such as identifying individuals under (or over) ages 16, 18, 21, 25, 65 etc.”}; & para [0134] about {“Thus, some embodiments of the present disclosure provide for the application of laminated object manufacturing to create an inner void (or absence of material) within a multi-layer document to create regions of differential transparency to light that is perceived as a watermark-like security feature in the multi-layer document which is substantially customizable for each person receiving such cards.”};  & para [0135] for its disclosure of application of laser light as a security feature, like in:  {“Some embodiments include patterned application of laser light to generate an inner core layer with non-uniform transparency.  For example, an inner layer (e.g., polymeric layer or other substrate material) can be exposed to a laser light source to at least partially ablate the inner layer according to a pattern traced by the laser.  The laser can be configured to partially vaporize, ablate, or otherwise disintegrate the inner layer in the areas exposed to the laser light such that the inner layer is relatively more transparent in the regions subjected to laser light.  For example, the laser may be directed by an electronically controlled system of controllable mirrors, optical elements, and/or point/tilt mechanisms, etc. so as to direct the laser light source to the inner layer according to a desired pattern.  In some examples, an array of micro-mirrors individually steered by servo motors according to control signals can selectively direct radiation from a laser light source onto the inner layer to create a desired pattern of non-uniform thickness (and thus a desired pattern of non-uniform opacity).  The electronically controlled laser system may therefore be used to create customizable patterns of non-uniform thickness (and thus non-uniform opacity/transparency).  For example, a laser light source system may be used to apply light in a pattern based on identity-specific content, such as an individual's signature, an image, etc.”};  & para [0136] for its disclosure of diffusing optical element with laser light;  & para [0137] for its disclosure of  laminated object manufacturing (e.g., three-dimensional printing) as a security feature;  which together are the same as claimed limitations above to include {‘a security feature discriminator layer’ that is configured to detect the presence of one or more security features in data representing an image of at least a portion of a physical document or the absence of one or more in data representing an image of at least a portion of a physical document})            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gunther, Brannon and Fidanza with teachings of Wicker.  The motivation to combine these references would be to provide a shared platform that allows parties to an agreement to maintain a shared understanding as to the state of that agreement without (1) massive replication of data structures unrelated to the parties and (2) robust encryption between firms or competitors to ensure privacy, would be desirable (see para [0014] of Gunther), and to fulfill a need for improved systems and methods for complying with data subject access requests (see para [0004] of Brannon), and to provide an automated solution when the account balance or the available credit line does not cover the transaction amount, & the issuer bank may decline a transaction due to insufficient funds (see para [0005] of Fidanza), and to allow other security features are embedded in documents such as official and/or valuable documents by incorporating security features in the documents that are modified upon reproducing the document to thereby inhibit unauthorized copies of the documents from being made (see para [0005] of Wicker).           


Gunther, Brannon, Fidanza and Wicker teach ---         
obtaining, by the one or more computers, activation data generated by the security feature discriminator layer based on the machine learning model processing the first data;         
(see at least:   Gunther ibidem and citations listed above to include ‘input and output data’;  & para [0154] about {“The manage-ment dashboard also contains a “View Full Team” area 574, which allows the manager to see a list of all users in the manager's group or team. The manager may see the users who are currently logged in, users who have and users who have not activated their accounts, and so on.  The manager may send a message to invite the users who have not activated their account to do so.”};  which together are the same as claimed limitations above to include ‘activation data’)            
(see at least:   Brannon ibidem and citations listed above to include ‘first data’, ‘a physical document’ and ‘a party of a transaction’;  & para [0060] about {“…… detecting, by the one or more computer processors, an activation by the user of a first checklist item of the plurality of checklist items; …”};  & para [0066] about {“…… presenting, by the one or more computer processors to the user, the data breach response interface; detecting, by the one or more computer processors, an activation by the user of the first checklist item; and storing, in a memory by the one or more computer processors, an indication of completion of the first checklist item.”};  & para [0080] about {“… receiving an indication that a checkbox of the first plurality of checkboxes has been activated by the user; storing an indication that the respective instruction of the first plurality of instructions associated with the checkbox of the first plurality of checkboxes has been completed; receiving an indication that a checkbox of the second plurality of check-boxes has been activated by the user; …”};  & para [0081] about {“…In particular embodiments, the data breach response readiness assessment system is further configured for receiving a time-stamp for the indication that the checkbox of the first plurality of checkboxes has been activated by the user.  In particular embodiments, the data breach response readiness assessment system is further configured for determining a readiness score for the first affected jurisdiction based at least in part on a comparison of the timestamp for the indication that the checkbox of the first plurality of checkboxes has been activated by the user and a deadline associated with the respective instruction of the first plurality of instructions associated with the checkbox of the first plurality of checkboxes.”};  & para [0557] about {“…...In various embodiments, the system may perform such tasks, for example, automatically, or upon receipt of an instruction from a user (e.g., received via an activation of a control on a graphical user interface).”};  & para [0637] about {“At least partially in response to activating (e.g., “hovering” or moving a cursor onto) such a section, the system may generate a pop-up window 3240 providing a brief description of the task to be performed. …”};  & para [0641] about {“…. Some portion of the listing for each vendor shown in the listing 3520 may be a user-selectable control (e.g., a user-selectable indicia, a webpage control, etc.) that, when selected and/or otherwise activated, presents the user with additional vendor information as described herein.”};  & para [0656] about {“…… Upon completing the required one or more question and answer sections of the assessment, the vendor representative may activate the assessment submission control 4540 to submit the completed assessment to the entity requesting the assessment.”};  & para [0778] about {“…The system may generate the interface 6900 in response to detecting the activation of a control indicating that a data breach has been discovered.”};  & para [0780]/ FIG. 70 about {“…The system may generate the interface 7000 in response to detecting the activation of a control indicating that a data breach has been discovered or in response to detecting an indication that information has been received from an earlier presented interface, such as the interface 6900 of FIG. 69.”};  which together are the same as claimed limitations above to include ‘activation data’)      
(see at least:   Fidanza ibidem and citations listed above to include ‘machine learning model’;  & para [0227] about {“… The system of FIGS. 1 and 3 has server processor capability to activate the transaction card 109 and deposit funds in the amount of the loan onto the transaction card. …”};  & para [0228]/FIG. 27 about {“When the transaction card 109 is delivered, the consumer may send an acknowledgment of the receipt of the transaction card back to the system such as having a transaction server, and the response may activate the transaction card and deposit funds in the amount of the loan onto the transaction card using electronic card deposit technology.  This can be done by entering an acknowledgment on the API & then a screen notification is sent that the transaction card 109 has been activated and the funds in the amount of the loan deposited onto the transaction card.”};   which together are the same as claimed limitations above to include ‘activation data’)        
(see at least:   Wicker ibidem and citations listed above to include ‘a security feature discriminator layer’)           


Gunther, Brannon, Fidanza and Wicker teach ---         
determining, by the one or more computers and based on the obtained activation data, that the transaction is to be denied;    and        
based on determining that the transaction is to be denied, generating, by the one 
or more computers, a notification that, when processed by the computer, causes the computer to output data indicating that the transaction is to be denied.      
(see at least:   Gunther ibidem and citations listed above to include ‘activation data’ as well as ‘input and output data’)            
(see at least:   Brannon ibidem and citations listed above to include ‘activation data’;  & para [0180] about {“(2) if the DSAR was not submitted by the particular data subject, deny the request;”};  which together are the same as claimed limitations above to include ‘the transaction is to be denied’)           
(see at least:   Fidanza ibidem and citations listed above to include ‘activation data’;  & paras [0100] and [0182] for input/ output data)            
(see at least:   Wicker ibidem and citations listed above)           




Dependent Claims 2 & 4 are rejected under 35 USC 103 as unpatentable over Gunther in view of Brannon, Fidanza and Wicker as applied to rejection of independent Claim 1 above, and further in view of Pub. No. US 2013/ 0046710 filed by Kartoun et al. (hereinafter “Kartoun”), and as described below for each claim/ limitation.             
With respect to Claim 2, Gunther, Brannon, Fidanza and Wicker teach ---           
2.   The system of claim 1, wherein determining, by the one or more computers and 
based on the obtained activation data, that the transaction is to be denied comprises:       determining, by the one or more computers, that the obtained activation data matches second data stored in a database of entity records within (a predetermined error threshold), wherein each entity record in the database of entity records corresponds to an entity whose transactions are to be denied for at least (a predetermined amount of time).         
(see at least:   Gunther ibidem and citations listed above to include ‘activation data’)           
(see at least:   Brannon ibidem and citations listed above to include ‘activation data’;  & para [0171] for second particular data asset;  & para [0237] about{“...(5) at Step 1250, at least partially in response to the receiving the second data subject access request, automatically routing the second data subject access request to the second designated individual for handling; and (6) at Step 1300, communicating, via a single user interface, a status of both the first data subject access request and the second data subject access request.”};  & para [0365] about {“In various embodiments, the system may identify one or more risk triggers for an entity based at least in part on the update to the first data asset of the entity, and in turn, identify a second data asset of the entity potentially affected by the one or more risk triggers based at least in part on an association of a first data asset and the second data asset. …”};  & para [0390] about {“In particular embodiments, the transfer may include, for example:  (1) an internal transfer (e.g., a transfer from a first data asset associated with the entity to a second data asset associated with the entity); (2) an external transfer (e.g., a transfer from a data asset associated with the entity to a second data asset associated with a second entity); and/or (3) a collective transfer (e.g., a transfer to a data asset associated with the entity from an external data asset associated with a second entity).”};  & paras [0417]-[0421] for first data asset and second data asset;  which together are the same as claimed limitations above to include ‘second data’)           
(see at least:   Fidanza ibidem and citations listed above to include ‘activation data’ to include ‘activation data’ and second database network 52)           
(see at least:   Wicker ibidem and citations listed above)           

Gunther, Brannon, Fidanza and Wicker teach as disclosed above, but they may not explicitly disclose about ‘a predetermined error threshold’ and ‘a predetermined amount of time’.  However, Kartoun teaches them explicitly.          
(see at least:   Kartoun Abstract and Summary in paras [0004]-[0035];  & para [0090] about {“… A filtering procedure 414 is applied to each decision tree generated to partially overcome this and to avoid recognizing groups of financial instruments that behave differently from each other but are still classified as similar.  In one embodiment, for each tree, the predictor value of each financial instrument in a node is compared with the other predictors of the financial instruments present in the node.  If the variability of predictors found in a node is above a pre-defined threshold, then the node is considered a noisy/inaccurate classification, i.e.,the node is pruned.”};    which together are the same as claimed limitations above to include ‘a predetermined error threshold’;  AND Summary paras:  [0010] for a pre-defined time period;  [0031] for grouping time series over a pre-defined time range, wherein a time series is a sequence of values;  [0033] for a particular time series during a partial period of the pre-defined time range;  & para [0066] about {“…… In one embodiment of the methods, the time range selection canvas 304 includes vertical lines.  Each vertical line represents a pre-defined time period (e.g., one week).   The vertical lines are transparent and are an integrated part of the time range selection canvas 304. …”};  & para [0103] about {“Two financial instruments are defined as similarly behaving when the difference in price change (given in percent) between the financial instruments at two subsequent trading pre-defined time units (e.g., two days) is smaller than a pre-defined threshold value. …”};  which together are the same as claimed limitations above to include ‘a predeter-mined amount of time’)              

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gunther, Brannon, Fidanza and Wicker with the teachings of Kartoun.  The motivation to combine these references would be to provide a shared platform that allows parties to an agreement to maintain a shared under-standing as to the state of that agreement without (1) massive replication of data structures unrelated to the parties and (2) robust encryption between firms or competitors to ensure privacy, would be desirable (see para [0014] of Gunther), and to fulfill a need for improved systems and methods for complying with data subject access requests (see para [0004] of Brannon), and to provide an automated solution when the account balance or the available credit line does not cover the transaction amount, & the issuer bank may decline a transaction due to insufficient funds (see para [0005] of Fidanza), and to allow other security features are embedded in documents such as official and/or valuable documents by incorporating security features in the documents that are modified upon reproducing the document to thereby inhibit unauthorized copies of the documents from being made (see para [0005] of Wicker), and to provide a behavior pattern that would be a time series of a financial instrument considered in a specific time period, wherein the time series is a sequence of data points that represent the daily change in the financial instrument price (see para [0003] of Kartoun).        



With respect to Claim 4, Gunther, Brannon, Fidanza, Wicker and Kartoun teach ---           
4.   The system of claim 3, wherein determining, by the one or more computers and based on the obtained different activation data that the transaction is not to be denied comprises:       
determining, by the one or more computers, that the obtained different activation data matches fourth data stored in a database of entity records within a predetermined error threshold, wherein each entity record in the database of entity records corresponds to an entity whose transactions are to be authorized for at least a predetermined amount of time.          
(see at least:   Gunther ibidem and citations listed above to include ‘activation data’)           
(see at least:   Brannon ibidem and citations listed above to include ‘activation data’;  & para [0293] about {“…For example, a subject rights request might only require two types of authentication, but a deletion request may require four types of data to verify authentication.  The system may automatically detect which is type of authentication is required based on the DSAR and send an appropriate request to the data subject to verify their identity.”};  which together are the same as claimed limitations above to include ‘fourth data’)         
(see at least:   Fidanza ibidem and citations listed above to include ‘activation data’ as well as  ‘transaction is not to be denied’ as described in rejection of Claim 3 & even though it is recited in preamble here in Claim 4)           
(see at least:   Wicker ibidem and citations listed above)           
(see at least:   Kartoun ibidem and citations listed above to include ‘a predetermined error threshold’ and ‘a predetermined amount of time’)           




Dependent Claims 3 & 6-9 are rejected under 35 USC 103 as unpatentable over Gunther in view of Brannon, Fidanza and Wicker as applied to rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 3, Gunther, Brannon, Fidanza and Wicker teach ---           
3.   The system of claim 1, wherein the operations further comprise:      
obtaining, by one or more computers, third data that represents at least a portion of a 
physical document identifying a different party of a different transaction; 37ATT'Y DOCKET No.: 43948-0008001     
providing, by the one or more computers, the third data as an input to the machine learning model;      
obtaining, by the one or more computers, different activation data generated by the security feature discriminator layer based on the machine learning model processing the third data;          
determining, by the one or more computers and based on the obtained different activation data that the transaction is not to be denied;   and          
based on determining that the transaction is not to be denied, generating, by the one or more computers, a notification that, when processed by the computer, causes the computer to output data indicating that the transaction is not to be denied.          
(see at least:   Gunther ibidem and citations listed above to include ‘activation data’ as well as ‘input and output data’)           
(see at least:   Brannon ibidem and citations listed above to include ‘activation data’;  & paras [0017]-[0019], [0024], [0031],  [0039] & [0055]-[0057] for third-party data aggregation systems;  which together are the same as claimed limitations above to include ‘third data’)            
(see at least:   Fidanza ibidem and citations listed above to include ‘machine learning model’ and ‘activation data’ as well as ‘input/output data’;  & paras [0236] & [0241] for third-party financial services data that are the same as claimed ‘third data’;  & para [0063] about {“The transaction card system 30 in effect provides a second opinion when the transaction using a customer's transaction card 32 is denied.  The system 30 may use the last 24-hour transactions, any publicly available information and customer transactions and determine 24 hour predictions with the machine learning to determine if the additional overdraft should be approved.  If it is approved, the API may send the transaction approval using the information to the edge location that returns the transaction approval to the POS terminal 34 for the customer and the amount that has been approved.  The transaction card system 30 may accomplish this in milliseconds.”};  which together are the same as claimed limitations above to include ‘the transaction is not to be denied’)           
Examiner notes that Fidanza’s teachings of the transaction approval above are the same as claimed ‘the transaction is not to be denied’.           
(see at least:    Wicker ibidem and citations listed above to include ‘a security feature discriminator layer’;  & para [0142] about {“In some embodiments, authentication of the secured document 900 can be carried out by confirming the presence of the hidden ("embedded") taggant materials 920, 922 or by matching the pattern of the taggant material with a known symbol or pattern.  In some embodiments, chemical taggants can be hidden in an inner layer (e.g., a sub-surface of a document), thereby creating a truly covert security feature not perceivable by physical inspection of the externally exposed surfaces of the assembled document 900.  Moreover, because the embedded security feature is situated in an inner layer of the document 900, the embedded security feature is not able to be altered, even if its presence were to be discovered.”};  which together are the same as claimed limitations above to include {‘third data’ that represents at least a portion of a physical document identifying a different party of a different transaction})              



With respect to Claim 6, Gunther, Brannon, Fidanza and Wicker teach ---           
6.   The system of claim 1, the operations further comprising:       
obtaining, by the one or more computers, output data generated by the machine learning model based on the machine learning model processing the first data, wherein the output data indicates a likelihood that the first data represents an image that depicts at least a portion of a legitimate physical document.             
(see at least:   Gunther ibidem and citations listed above to include ‘input and output data’;  & paras [0038]-[0041], [0049]-[0051] & [0056] for legal prose document/s;  which together are the same as claimed limitations above to include ‘a legitimate physical document’)         
(see at least:   Brannon ibidem and citations listed above to include ‘first data’, ‘a physical document’ and ‘a party of a transaction’;  & para [0180] for one or more legal documents (e.g., a particular contract between two particular entities);  which together are the same as claimed limitations above to include ‘a legitimate physical document’)                  
(see at least:   Fidanza ibidem and citations listed above to include ‘machine learning model’)           
(see at least:   Wicker ibidem and citations listed above)           



With respect to Claim 7, Gunther, Brannon, Fidanza and Wicker teach ---           
7.   The system of claim 1, wherein the security feature discriminator layer is a hidden 
layer of the machine learning model.              
(see at least:   Gunther ibidem and citations listed above)           
(see at least:   Brannon ibidem and citations listed above)            
(see at least:   Fidanza ibidem and citations listed above to include ‘machine learning model’;  &  para [0148] about {“In this cascade, W and b may be learned weight matrices and bias vectors.   The final hidden state hT may classify a sequence because hT may be input into a prediction network, which can be a simple linear layer or a sequence of non-linear layers.”};  which 
together are the same as claimed limitations above to include ‘a hidden layer’)         
(see at least:   Wicker ibidem and citations listed above to include ‘a security feature discriminator layer’;  & para [0142] about {“In some embodiments, chemical taggants can be hidden in an inner layer (e.g., a sub-surface of a document), thereby creating a truly covert security feature not perceivable by physical inspection of the externally exposed surfaces of the assembled document 900.”}; which together are the same as claimed limitations above to include ‘a hidden layer’)          



With respect to Claim 8, Gunther, Brannon, Fidanza and Wicker teach ---           
8.   The system of claim 1, wherein the machine learning model comprises one or more neural networks.           
(see at least:   Gunther ibidem and citations listed above)           
(see at least:   Brannon ibidem and citations listed above)            
(see at least:   Fidanza ibidem and citations listed above to include ‘machine learning model’;  & paras [0007], [0012], [0055], [0165], [0172]-[0173], [0175]-[0176], [0198], [0243] & [0256] for neural network/s;  which together are the same as claimed limitations above to include ‘one or more neural networks’)           
(see at least:   Wicker ibidem and citations listed above)           



With respect to Claim 9, Gunther, Brannon, Fidanza and Wicker teach ---           
9.   The system of claim 1, the operations further comprising:       
receiving, by the security feature discriminator layer, second data representing at least the portion of a physical document identifying a party of a transaction;      
generating, using the security feature discriminator layer, the activation data, wherein generating the activation data comprising:        
encoding, using the security feature discriminator layer, data representing the presence of one or more security features in the second data or the absence of one or more security features in the second data.
(see at least:   Gunther ibidem and citations listed above to include ‘a security feature’ and ‘one or more security features in data’ and ‘activation data’;  & paras [0038]-[0039] about {“In an example embodiment of the present invention an electronic agreement between two parties to a shared distributed ledger, comprises: a database comprising a contract code file, wherein the contract code includes machine readable instructions defining permissible actions to which the electronic agreement may be associated with and a hash identifying the contract code. …… said value to be defined by a parameters document: storing, by the processor, a contract code comprising machine readable instructions defining permissible actions to which the electronic agreement may be associated with and a hash identifying the contract code, wherein said permissible actions are defined in the legal prose document storing, …”};  & para [0457] about {“Though state object 800 may contain arbitrary data, it may also contain at least a reference to the hash of Contract Code 810, which may be a program expressed in some byte code that runs sandboxed inside a virtual machine.  State object 800 may also include a reference to the hash of a legal prose document 820, which provides legal context in a form that is recognised by a judicial or other dispute resolution system. …”};  & para [0460] about {“Contract code comprising machine readable instructions defining permissible actions to which the electronic agreement may be associated with and a hash identifying the contract code is then stored in database (930). The permissible actions are defined in the legal prose document. …”};  which together are the same as claimed limitations above to include ‘encoding … data’)        
(see at least:   Brannon ibidem and citations listed above to include ‘activation data’;  & para [0302] about {“…… receiving a matching token, code, or other unique identifier provided by the company receiving the data subject access request to the requesting business; …”};  which together are the same as claimed limitations above to include ‘encoding … data’)     
(see at least:   Fidanza ibidem and citations listed above to include ‘activation data’;  & para [0075] about {“It is possible to use Open Location Code (OLC) as part of a geocode system and generate a Plus code, which is a technique of encoding a location into a ten-digit data string, …”};  & para [0098] about {“…… In response to receiving a loan approval code, the customer may access at least one API screen on a mobile wireless communications device and enters data indicative of the value of the loan to be made or transaction card to be issued and transmit that data to the MO system to obtain the loan or a transaction card in the example of the transaction card system to obtain a loan.”};  which together are the same as claimed limitations above to include ‘encoded … data’)            
(see at least:   Wicker ibidem and citations listed above to include ‘a security feature discriminator layer’)           




Dependent Claim 5 is rejected under 35 USC 103 as unpatentable over Gunther in view of Brannon, Fidanza and Wicker as applied to rejection of Claims 1-4 & 6-9 above, and further in view of Pub. No. US 2004/ 0167859 filed by Mirabella, Richard (hereinafter “Mirabella”), and as described below for each claim/ limitation.            

With respect to Claim 5, Gunther, Brannon, Fidanza, Wicker and Kartoun teach-- 
5.   The system of claim 3, wherein determining, by the one or more computers and based on the obtained different activation data that the transaction is not to be denied comprises:          
determining, by the one or more computers, that the obtained different activation data 
(does not match data) stored in a database of entity records within a predetermined 
error threshold, wherein each entity record in the database of entity records corresponds to an entity whose transactions are to be denied for at least a predetermined amount of time.            
(see at least:   Gunther ibidem and citations listed above to include ‘activation data’)           
(see at least:   Brannon ibidem and citations listed above to include ‘activation data’)            
(see at least:   Fidanza ibidem and citations listed above to include ‘activation data’ as well as  ‘transaction is not to be denied’ as described in rejection of Claim 3 & even though it is recited in preamble here in Claim 5)             
(see at least:   Wicker ibidem and citations listed above)           
(see at least:   Kartoun ibidem and citations listed above to include ‘a predetermined error threshold’ and ‘a predetermined amount of time’)           

Gunther, Brannon, Fidanza, Wicker and Kartoun teach as disclosed above, but they may not explicitly disclose about ‘does not match data’.  However, Mirabella teaches it  explicitly.          
(see at least:   Mirabella Abstract, and Objects and Summary of the Invention in paras [0008]-[0020];  & para [0089] about {“On the other hand, if the values do not match, then the action(s) taken by the license manager 604 depend on the value of the "Report_Ready" attribute in the corresponding feature line(s).  If the value is "REQUIRE", then the license manager 604 does not enable the feature (or informs the licensed software of such non-match so that it may take such action), and a corresponding error message or warning is sent to the "Error_Email" addresses, debug log (not shown) and report log 606. …”};  & para [0108] about {“Now, if authentication fails in 1201 (i.e., the two digital signatures do not match), then in 1202, an error message indicating such failure is reported to vendor personnel for action.  An authentication failure is considered to be a particularly serious error since it may indicate an attempt to submit a fraudulent report by a customer.  Therefore, special handling of this type of error may be required.”};  which are the same as claimed limitations above to include ‘does not match data’)    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gunther, Brannon, Fidanza, Wicker and Kartoun with the teachings of Mirabella.  The motivation to combine these references would be to provide a shared platform that allows parties to an agreement to maintain a shared under-standing as to the state of that agreement without (1) massive replication of data structures unrelated to the parties and (2) robust encryption between firms or competitors to ensure privacy, would be desirable (see para [0014] of Gunther), and to fulfill a need for improved systems and methods for complying with data subject access requests (see para [0004] of Brannon), and to provide an automated solution when the account balance or the available credit line does not cover the transaction amount, & the issuer bank may decline a transaction due to insufficient funds (see para [0005] of Fidanza), and to allow other security features are embedded in documents such as official and/or valuable documents by incorporating security features in the documents that are modified upon reproducing the document to thereby inhibit unauthorized copies of the documents from being made (see para [0005] of Wicker), and to provide a behavior pattern that would be a time series of a financial instrument considered in a specific time period, wherein the time series is a sequence of data points that represent the daily change in the financial instrument price (see para [0003] of Kartoun), and to provide a mechanism combined with contractual business terms between the parties would also be a fair compromise between the denial of service technique favoring licensors at the expense of licensees, and the trust-based technique favoring licensees at the expense of licensors (see para [0006] of Mirabella).                 




With respect to Claims 10-16, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-9 as described above using cited references of Gunther, Brannon, Fidanza, Wicker, Kartoun and Mirabella, because the limitations of these method Claims 10-16 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-9 as described above.                    



With respect to Claims 17-20, the limitations of these non-transitory computer-readable medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-9 as described above using cited references of Gunther, Brannon, Fidanza, Wicker, Kartoun and Mirabella, because the limitations of these non-transitory computer-readable medium Claims 17-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-9 as described above.             

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.              

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691